Citation Nr: 1428648	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  09-12 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to death pension benefits.

2. Entitlement to accrued benefits.

3. Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Robert W. Gillikin, II, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant, L.H., H.H., and L.B.


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to September 1967.  The appellant claims as his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 decision of the Department of Veterans Affairs (VA) Regional Office Insurance Center (ROIC) in Philadelphia, Pennsylvania, which denied the claims for DIC, death pension, and accrued benefits.  Although the claim pertaining to service connection for cause of death has been addressed in a separate Statement of the Case (SOC), these matters have since merged into the same appeal.

In May 2011, the appellant testified before the undersigned at a Board hearing held via videoconference; a transcript of that hearing is of record.

A review of the Virtual VA paperless claims processing system reveals documents that are duplicative of the evidence contained in the paperfile with the exception of the VA Form 21-22a indicating a change in representation.  There are no uploaded documents in the Veterans Benefits Management System (VBMS) at this time. 

The issue of whether there was clear and unmistakable error (CUE) in the May 1994 RO rating decision denying service connection for a skin rash has been explicitly raised by the record (see November 2010 CUE claim submitted by appellant's representative), but this matter has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Each new theory of CUE is a separate and distinct matter, and the Board lacks jurisdiction over any theory of CUE in a rating decision that has not been adjudicated by the RO in the first instance.  See Andre v. Principi, 301 F.3d 1354, 1361 (Fed. Cir. 2002); Jarrell v. Nicholson, 20 Vet. App. 326, 332-33 (2006).  Therefore, the Board does not have jurisdiction over the CUE matter, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to death pension benefits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1. The Veteran died in March 2006.  His death certificate reflects that the immediate cause of death was traumatic injuries to his neck and abdomen as a consequence of a motor vehicle accident.  

2. At the time of his death in March 2006, the Veteran did not have a claim pending for entitlement to any VA benefits, and there were no due and unpaid periodic monetary benefits that he was entitled to receive.

3. At the time of the Veteran's death in March 2006, service connection was in effect for a bilateral hearing loss disability (noncompensable).  The evidence of record does not indicate that a disability of service origin caused or substantially and materially contributed to the Veteran's death.

4. No psychiatric disorder, to include posttraumatic stress disorder (PTSD), or chronic heart disorder had its clinical onset in service, and is not otherwise related to the Veteran's service.

5. The evidence of record indicates that ischemic heart disease (IHD) did not aid in the production of the Veteran's death.  


CONCLUSIONS OF LAW

1. The appellant is not entitled to accrued benefits.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2013); 38 C.F.R. §§  3.160, 3.1000 (2013).

2. The criteria for the establishment of service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.312 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

On March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also apply to all five elements of a service connection claim.  Those five elements are (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-486 (2006).  The Court held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.   

The Board notes that with respect to the issue of accrued benefits, timely VCAA notice was not provided prior to the initial adjudication by the ROIC.  Nonetheless, the United States Court of Appeals for Veterans Claims (Court) has held that where the law, and not the underlying facts or development of the facts are dispositive in a matter, the duty to notify and assist can have no effect on the appeal.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where law, not factual evidence, is dispositive).  The Board finds that such is the case as to the issue of accrued benefits.  Application of pertinent provisions of the law and regulations will determine the outcome, and additional evidentiary development would not change the result of this case.  Therefore, VCAA notice is not necessary.  See also Mason v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA not applicable "because the law as mandated by statute, and not the evidence, is dispositive of the claim").

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished).  

The Board is aware that there is a VCAA timing defect with respect to the cause of death claim.  The ROIC administratively decided the cause of death claim in its November 2007 administrative decision despite the fact that the appellant initially checked "no" on her application for DIC, Form 21-534.  A notice of disagreement was filed as to "all determinations made by the RO . . . ."  In March 2009, the appellant was provided a VCAA-compliant notice with respect to her cause of death claim.  Although this notice was provided after the initial adjudication by the ROIC, the notice defect was cured by the subsequent March 2009 letter, followed by readjudication by the RO in Roanoke, Virginia in April 2009 and the SOC issued in April 2009.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SSOC, is sufficient to cure a timing defect).

VA also has a duty to assist the appellant with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the claims file contains reports of the Veteran's service treatment records, available post-service treatment records, as well as the appellant's statements in support of her claims.  The Board notes that on VA Form 21-4142 the appellant identified Salem VA medical center treatment records for the Veteran for the date range of "1980s to 2006" for "service connected conditions."  Available VA treatment records from 1997 to 2006 were obtained and associated with the claims file.  The Board presumes that these are the available VA treatment records obtained for the date range specified and thus, all available records from Salem VA medical center are already associated with the file.  The appellant does not contend otherwise.  Regardless, the law provides for a presumption of regularity with regard to processes and procedures throughout the VA administrative process.  See generally Marsh v. Nicholson, 19 Vet. App. 381, 386-87 (2005); Crain v. Principi, 17 Vet. App. 182, 186 (2003).  Thus, the Board presumes that all available VA treatment records were obtained.  

Furthermore, to assist in the appellant's cause of death claim, VA attempted to obtain Social Security Administration (SSA) medical records in connection with a favorable decision to award SSA disability benefits to the Veteran during his lifetime.  However, in July 2009, a formal finding on the unavailability of these medical records was issued documenting VA's efforts to obtain such records.

No medical opinion has been obtained with regard for the appellant's DIC claim.  However, the Board finds that the RO was not required to do so pursuant to its duty to assist in this case.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the general duty to assist provision, 38 U.S.C. § 5103A(a), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. § 5103A(d), is applicable to claims for service connection for the cause of a veteran's death.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  While 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is "necessary to substantiate the claim," and VA is excused from providing such assistance only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  Wood, 520 F.3d at 1348. 

The Board finds that a VA examination is not necessary to decide the claim for several reasons.  An autopsy report confirms that the Veteran died of trauma to the neck and abdomen resulting from a motor vehicle accident.  Although several pathological diagnoses were found upon autopsy, such as IHD, the physician pathologist indicated only one cause of death (the trauma resulting from the accident).  The appellant has essentially advanced two theories.  The first theory is that the Veteran's untreated PTSD resulted in his self-medicating with alcohol which ultimately aided in the production of his death from his motor vehicle accident where toxicology reports showed a positive blood alcohol content.  The second theory advanced was based upon an autopsy finding that the Veteran was found to have chronic IHD and a prior diagnosis of syncope with evidence of cardiovascular problems post service.  The appellant's representative surmised that the Veteran may have had a heart attack which caused him to have a motor vehicle accident, resulting in his death.  He argued that as he believed the Veteran served in Vietnam, the appropriate presumptions of 38 C.F.R. § 3.309(e) should be applied to this case.

In determining whether or not further development is necessary, the Board carefully considered the appellant's contentions in light of the evidence of record.  First, the service treatment records are absent of any complaints, findings, or treatment for problems involving a psychiatric disorder, to include PTSD, while the Veteran was on active duty.  There was no diagnosis of such during his lifetime and he did not report having any psychiatric symptomatology or identify any stressful events in service.  At most, the evidence demonstrates that the Veteran may have been prescribed oral medication typically used to treat depression and anxiety.  

Based upon the appellant's accounts and the photographs of medications that were allegedly prescribed to the Veteran some of which are used to treat psychiatric symptoms, a nurse witness, provided a statement suggesting that these medications were being used to treat PTSD symptoms and that alcohol was used as a method to cope with his PTSD.  However, as will be discussed in detail herein, the Board does not find the appellant's reported stressors to be credible as they are unsupported by the service records and unconfirmed.  Further development for corroboration of the stressors would not likely aid in substantiating the claim as the stressors provided were insufficient and too generalized in details (as opposed to specific names, places, and events).  Development based upon a generalized account of witnessing civilians being killed, being exposed to chemicals, and being shot at from trees by the enemy, would not result in a productive search and would be futile.  

Thus, as there is no valid PTSD diagnosis of record based upon a credible stressor in conformance to the DSM-IV, there is not a likelihood that any further development would result in substantiating the claim.  Also, as the nurse's assessment of PTSD was based upon a not credible, unsupported stressor, any diagnosis and any opinion as to whether the Veteran had PTSD or any psychiatric disorder related to service is also rendered not credible.  A new medical opinion would serve no useful purpose without a credible in-service event.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination or opinion is not required). 

Secondly, with respect to the IHD theory, the record only contains a nonprobative opinion and conjecture with respect to the idea that the Veteran's existing heart conditions at the time of his death aided in his ultimate death.  Thus, any further development seeking RO confirmation of in-country service in Vietnam would serve no fruitful purpose for the underlying cause of the death claim.

Thus, remanding for a medical opinion with respect to the theory that a psychiatric disorder, to include PTSD, and IHD aided in the production of the Veteran's death is not likely to aid in substantiating the appellant's cause of death claim.  

Furthermore, the appellant was also afforded an opportunity to present testimony at a hearing before the Board.  The undersigned Acting Veterans Law Judge (AVLJ) clarified the issues on appeal and asked questions designed to elicit information relevant to the claims.  These actions by the undersigned supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

As discussed above, the VCAA provisions have been considered and complied with.  The appellant was notified and aware of the evidence needed to substantiate her claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between herself and VA.  The appellant was an active participant in the claims process by providing evidence and argument.  Therefore, she was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to have caused injury to the appellant.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004).

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist her in the development of her claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Accrued Benefits

Although a veteran's claim terminates with that veteran's death, a qualified survivor may carry on the deceased veteran's claim by submitting a timely claim for accrued benefits.  See 38 U.S.C.A. § 5121 (West 2002); see Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  While an accrued benefits claim is separate from the veteran's claim filed prior to death, the accrued benefits claim is derivative of the veteran's claim; thus, an appellant takes the veteran's claim as it stood on the date of death, but within the limits established by law.  See Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996). 

Applicable regulations provide that periodic monetary benefits (other than insurance and service member's indemnity) authorized under laws administered by VA to which an individual was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at date of death, and due and unpaid will, upon the death of such individual, be paid to the surviving spouse or other appropriate party.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000.  For a surviving spouse, children, or dependent parents to be entitled to accrued benefits, "the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  Jones v. West, 136 F.3d 1296, 1299-1300 (Fed. Cir. 1998).  "Evidence in the file at the date of death" means evidence in VA's possession on or before the date of the beneficiary's (in the instant case, the Veteran's) death, even is such evidence was not physically located in the VA claim folder on or before the date of death, in support of a claim for VA benefits pending on the date of death.  38 C.F.R. § 3.1000(d)(4).  "Claim for VA benefits pending on the date of death" means a claim filed with VA that had not been finally adjudicated by VA on or before the date of death.  38 C.F.R. § 3.1000(d)(5). 

An application for accrued benefits must be filed within one year after the date of death.  A claim for death pension, compensation, or dependency and indemnity compensation by an apportionee, surviving spouse, child, or parent is deemed to include a claim for any accrued benefits.  38 C.F.R. § 3.1000(c). 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the appellant is not entitled to accrued benefits.  Initially, the Board notes that she did submit a claim for such benefits within one year of the Veteran's death.  However, the claim must be denied because there was no pending claim or due and unpaid benefits that the Veteran was entitled to at the time of his death. 

The record reveals that the most recent decision regarding the Veteran's entitlement to VA benefits was the rating decision issued in May 1994, continuing a denial for service connection for a dermatitis, claimed as skin rash.  The claims file does not contain any documents that could be construed as a formal or informal claim for benefits filed prior to his death in March 2006, but not yet adjudicated.  There is no contention otherwise by the appellant.  In fact, she testified that there are no pending claims.  Based on the foregoing, the Board finds that the Veteran did not have a claim for entitlement to any VA benefits pending at the time of his death and was not entitled to receive due and unpaid periodic monetary benefits.  Thus, there is no legal basis upon which to award accrued benefits to the appellant.  See Sabonis, 6 Vet. App. at 430.

Service Connection for Cause of Death

DIC benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a)(1).  In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently not one related to the principal cause.  In order to constitute the contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).

In determining whether the disability that resulted in the death of the Veteran was the result of active service, the laws and regulations generally applicable to compensation for service connected disability apply.  38 U.S.C.A. § 1310.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

In a DIC claim based on cause of death, the current disability element will always have been met (the current disability being the one that caused the veteran to die).  Carbino v. Gober, 10 Vet. App. 507, 509 (1997), aff'd sub nom.  Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  

The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

PTSD

In this case, the appellant does not contend, and the evidence does not reflect, that a service connected disability caused or contributed to the Veteran's death.  The Veteran was solely service connected for a bilateral hearing loss disability (noncompensable).  Rather, the appellant claims that the Veteran had PTSD that caused his chronic alcoholism which ultimately led to his death.  She avers that during his lifetime, the Veteran discussed with her that he witnessed the killing of service people and civilians, was exposed to the spraying of chemicals, and was shot at by the enemy.  She reported that he would have flashbacks and cried out in his sleep in addition to having alcohol dependence as a symptom of his PTSD.  

The appellant states that the Veteran's PTSD remained untreated during his lifetime.  Thus, she claims that if the Veteran's PTSD was not the principal cause of death, then it at least contributed substantially or materially; that it combined to cause his death; or that it aided or lent assistance to the production of his death.  In support of her contentions, she provided her own testimony, testimony of H.H. and L.B., testimony of nurse L.H., and provided photographs of medication that were purportedly prescribed for the Veteran during his lifetime, namely Promethazine (for nausea/vomiting) and Doxepin (for depression/anxiety).  She avers that the Veteran took medication (prescribed by Salem VA medical center) to treat depression and anxiety, which were symptoms of his untreated PTSD.  Hence, she believes that he should have been service connected for PTSD, as untreated PTSD caused alcoholism which aided in his ultimate death.

The Board has given careful consideration to the complete evidence of record.  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this regard, the Board finds that as there is no valid diagnosis of PTSD of record, which is a requirement under the applicable law, the appellant's claim fails for the reasons set forth below.

In addition to the general legal criteria for service connection mentioned above, claims for PTSD are evaluated under special guidelines and regulations.  See Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  In order for service connection to be awarded for PTSD, three elements must be present: (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of a causal nexus between current symptomatology and a claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997). 

The above cited regulation, 38 C.F.R. § 4.125(a), refers to the American Psychiatric Associations' Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (1994) (DMS-IV) as the source of criteria for the diagnosis of claimed psychiatric disorders. DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.

With respect to the second element needed to establish service connection for PTSD, if it is shown by official service records that a Veteran personally engaged in combat against the enemy, such as by award of combat citations, then the allegation as to PTSD stressor, alone, would be deemed sufficient evidence of a stressor, provided that it is consistent with the circumstances, conditions, and hardships of his service.  See id.  No stressor verification would be needed under such circumstances.  If, however, the evidence shows that the Veteran did not serve in combat with enemy forces during service, or if there is a determination that the Veteran engaged in combat but the claimed stressor is not related to such combat, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  The Veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  

In this case, the Veteran was not a recipient of any combat awards or decorations, and as service records reflect, the Veteran did not engage in combat with the enemy.  His military specialty occupation (MOS) indicates that he was a construction machine operator.  The stressors reported by the Veteran's surviving spouse regarding any combat exposure are not consistent with the Veteran's MOS and service records.  Thus, sufficient evidence of a corroborating stressor is required.  Here, the stressors as reported by the appellant cannot be confirmed by the record nor will further development likely yield any results as she has been unable to provide with specificity any identifiable information for which a productive search for verification of events may be made.  Also, the Veteran during his lifetime did not report any stressors.  In fact, VA treatment records fairly consistently revealed a negative PTSD screen as he has denied reoccurring thoughts or images of stressful events, hypervigilence, and feeling distant from people.  Other than one isolated "yes" response to the following question, the Veteran generally reported "no" to the question of having terrible experiences, such as combat or seeing someone get hurt badly.  Thus, the Board concludes that the appellant's statements that the Veteran experienced flashbacks, nightmares, and had avoidance issues due to his in-service stressors of combat experience and seeing the aftermath of killings are simply not credible evidence.

We also recognize that VA has amended the applicable regulations to liberalize the evidentiary standard for an in-service stressor as set forth in 38 C.F.R. § 3.304(f) under certain circumstances.  See 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41 ,092 (July 15, 2010).  Briefly, the current regulations provide that lay testimony may be sufficient to establish the occurrence of an in-service stressor where it involves the fear of hostile military or terrorist activity, which is consistent with the places, types, and circumstances of the Veteran's service.  38 C.F.R. § 3.304(f)(3).  A VA psychologist or psychiatrist (or one with whom VA contracts) must confirm a PTSD diagnosis based on such stressor.  Id.  This regulation cannot apply in this instance as no psychiatrist or psychologist has examined the Veteran (or evaluated his reported stressors) and rendered a PTSD diagnosis based upon fear of hostile military or terrorist activity.  

The only claimed diagnosis of PTSD on the record are the statements from the Veteran's surviving spouse and a written statement from Nurse L.H. dated May 2011.  At the outset, we note that Nurse L.H., as a health care professional (registered nurse), is competent to provide diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563, 568-69 (2007); Williams v. Brown, 4 Vet. App. 270, 273 (1993) (finding opinions of a VA registered nurse therapist to be competent medical testimony).  Her May 2011 statement indicated that she reviewed the Veteran's medical records and interviewed his surviving spouse.  She reiterated the statements from the appellant that the Veteran served in Vietnam as a combat engineer and summarized the stressors as reported to her by the appellant.  She noted that after the Veteran's death, the surviving spouse found a bottle of pills that the Veteran had allegedly been prescribed for depression and anxiety by Salem VA medical center.  Nurse L.H. reiterated that the Veteran was not afforded a PTSD examination and he used alcohol to self-medicate as a coping mechanism for PTSD.  She noted the symptoms as reported by the appellant - anger, recluse behavior, flashbacks, trouble with intrusive memories, blackouts, and alcohol dependence.  

The Board finds that the May 2011 letter predominately serves as an outline of the appellant's contentions.  The nurse did not specifically provide an official diagnosis of PTSD, although it appears that she accepted the stressors to be true and at most makes a strong suggestion that the Veteran was self-medicating with alcohol as a result of his untreated PTSD.  It is unclear whether the nurse is actually rendering a diagnosis of PTSD based upon the facts presented to her.  Regardless, even if she were rendering a diagnosis of PTSD, her statements do not constitute a valid DSM-IV diagnosis of PTSD as per 38 C.F.R. § 4.125(a).  The nurse's assessment of the Veteran was through the secondhand account of the Veteran's surviving spouse.  We note that the appellant is competent to attest to what she has witnessed firsthand with respect to the stories her husband has told her during his lifetime and her personal accounts of observing his symptomatology.  However, the nurse's assessment of the Veteran's PTSD is based upon facts regarding events in service that are not credible.  Thus, any such diagnosis of PTSD based upon a not credible stressor is invalid.  

Furthermore, the existence of medication that is typically used to treat depression and anxiety is not by itself a substitute for a valid DSM-IV diagnosis of PTSD.  The evidence is clear that the Veteran had no prior treatment for PTSD.  As for treatment of other psychiatric disorders, that is addressed infra.  

In sum, in support of her claim, the record contains lay statements regarding the Veteran's PTSD symptomatology that he exhibited during his lifetime and an unclear posthumous diagnosis of PTSD by Nurse L.H. based upon a review of the evidence and the appellant's statements.  Even if we presume that the lay witnesses are competent to assert that the Veteran had PTSD, any such testimony as to the purported stressors of the Veteran are deemed not credible.  Thus, any such diagnosis of PTSD based upon a noncredible stressor is invalid as a valid PTSD diagnosis as per the DSM-IV undoubtedly requires the existence of a credible stressor.  

In this case, when considering that argument that the Veteran self-medicated with alcohol due to his PTSD, and that his alcoholism aided in producing the Veteran's death, service connection for the cause of the Veteran's death fails primarily because the Veteran does not have a valid PTSD diagnosis of record.  

Other Psychiatric Disorders

The Board notes that the appellant and her representative also assert that the Veteran was being treated for anxiety and depression, as he was prescribed medication for such conditions.  The service treatment records show that the Veteran did not have depression, anxiety, or any other psychiatric symptomatology in service or upon separation from service.  Likewise, the post service VA treatment records reveal that the Veteran did not seek or receive any treatment for a psychiatric disorder, such as depressive disorder or anxiety disorder.  Similarly, there are no diagnoses of a psychiatric disorder on record, except a possible posthumous diagnosis by Nurse L.H.  At most, Nurse L.H.'s statements can be construed as an argument that the Veteran was treated for depression and anxiety during his lifetime, which contributed to his alcoholism, and ultimately aiding in his death.

The appellant has presented argument on the record that VA should have treated the Veteran for his psychiatric disorders resulting from his service (but that VA failed to do so), and she has also argued that the medications that were prescribed by Salem VA medical center for the Veteran were for the treatment of his anxiety and depression.  The VA treatment records do not contain either Promethazine or Doxepin as a listed medication that was prescribed for the Veteran.  

The Board has considered the appellant's arguments and the other lay testimony on record contending that the Veteran's psychiatric disorders are related to his experience in service, namely combat service in Vietnam.  Even when accepting such accounts as competent, the Board finds that such assertions of nexus, or a link, between the alleged events in-service and the claimed post-service depression and anxiety, are not credible.  Again, we note that the Veteran has not received any awards or decorations indicative of combat service.  The service records cannot confirm combat service.  More significantly, post service VA treatment records show consistent negative screens for depression and show that the Veteran has consistently denied any related depressive and anxious symptomatology.  He even indicated that he was not being treated for depression, PTSD, or dysthymia.  

The record reflects no personal statements from the Veteran regarding any mental health issue.  Although the witnesses (H.H. and L.B.) and the appellant are competent to state to their first hand observations, to include witnessing the Veteran's behavior, their arguments are not credible and in fact contradictory to the probative evidence of record which reveals no treatment for any mental health condition during his lifetime.

Regardless, even if we accept that the Veteran was being treated for depression and anxiety during his lifetime, there would still have to be a nexus between the psychiatric disorders and service in addition to the fact that such psychiatric disorders must have aided in the production of the Veteran's death.  Again, the evidence must show that the Veteran was self-medicating with alcohol due to his depression and anxiety, which must be a disease or injury due to service.  Although Nurse L.H. is a qualified medical profession, to the extent that her written statement is indicating a positive nexus between in-service events and a psychiatric disorder, the Board finds such an opinion to be not probative.  Nurse L.H. primarily substantiates her opinion based upon the statements and testimony presented to her by the appellant after the Veteran's death, which the Board has already deemed not credible for purposes of identifying an in-service event or injury.  Thus, any opinion based upon a noncredible event in service is deemed to have no probative value and cannot substantiate a nexus.  

The fact that the Board finds no probative and credible nexus between a psychiatric disorder and service, means that service connection for the cause of the Veteran's' death fails on this account.



Ischemic Heart Disease (IHD)

The appellant's representative proffered the argument that it is possible, based on the circumstances surrounding the Veteran's death and his history of heart problems, that the Veteran may have had a heart attack which led to his tragic accident and death.  In support of the appellant's claim, medical evidence showing that the Veteran was hospitalized in 2002 after an accident involving loss of consciousness was submitted.  Medical tests revealed that the Veteran had syncope with an unclear etiology.  There is no dispute that the Veteran had heart conditions during his lifetime.  The autopsy report indicated anatomical findings of chronic heart issues and chronic IHD was identified as one of the pathologic diagnoses found upon completion of the autopsy.  However, the autopsy report lists a single cause of death -- traumatic injuries to neck and abdomen as a result of a motor vehicle accident.  The autopsy report does not indicate that the Veteran's motor vehicle accident occurred because of a heart attack.  

At the appellant's hearing, her representative stated that when victims drown, they usually have water in their lungs from inhaling the water when trying to breathe.  He offered the theory that if the Veteran was conscious when he fell into the creek after being hit by a truck, it was arguable that there would be water in his lungs.  But since no water was found in his lungs, the representative hypothesized that his heart would have stopped somewhere during the time that he left the road and went into the creek.  The Board notes that the representative is not a skilled medical professional who is competent to attest to matters beyond the scope of the findings indicated in the autopsy report.  38 C.F.R. § 3.159(a)(1).  The representative's theory in this case amounts to nothing more than mere conjecture which has not been medically verified.

The Board acknowledges that Nurse L.H. possesses medical knowledge and we presume her competence to state her opinion that "[the heart attack] could as likely as not . . . have happened to him that morning."  See Board Hearing Transcript p. 10.  She followed up her opinion with a statement that there was no mention of whether or not there was water found in the Veteran's lungs, and that if this were the case, such facts would have been significant enough to have been noted on the autopsy report.  When weighing the nurse's medical opinion against the findings reported on the Veteran's autopsy, the Board finds that the autopsy report considered as a whole has greater probative value than Nurse L.H.'s opinion.  The nurse's opinion was rooted in speculation.  The Court has held on several occasions that medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See generally Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Speculative opinion language (e.g. "could . . . have"), and language of possibility, rather than probability, do not meet the equipoise standard of evidence.  See 38 C.F.R. § 3.102; Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

Hence, the Board finds most probative the findings of the pathologist who completed the autopsy report.  The autopsy was performed by a pathologist skilled in the practice of identifying immediate causes of death and recognizing medical conditions in a human body which lended or aided in the production of death.  Although the Veteran had an active heart condition at the time of his death, a skilled physician in pathology did not find significant the fact that the Veteran had IHD.  Instead, the physician concluded that the cause of death was from traumatic injuries to neck and abdomen due to the motor vehicle accident.  

The Board acknowledges the representative's argument that the appellant is entitled to service connection for the cause of the Veteran's death as due to IHD, which may be presumptively service-connected as due to herbicide exposure in Vietnam under 38 C.F.R. § 3.309(e).  However, this argument is not persuasive for several reasons.  First, the service records do not reflect that the Veteran served in-country in Vietnam during his period of service.  Instead, they reflect that the Veteran served in Germany and although there is indication that he served in the Pacific, there is no conclusive proof that he served in-country in Vietnam.   Regardless, even if we find service connection for IHD (either on direct or presumptive), such finding does not alter the outcome of the appellant's underlying claim for service connection for the cause of the Veteran's death.  

As explained above, the evidence essentially weighs against the theory that the Veteran suffered a heart attack which in turn led to his motor vehicle accident, and ultimately his death.  Hence, further discussion of service connection principles is not necessary at this juncture.  The most probative and credible evidence of record - the findings of the physician who performed the autopsy - indicate that the Veteran died because of neck and abdomen injuries sustained from a motor vehicle accident, and not due to IHD or another heart condition.  

As the preponderance of the evidence is against the claim based on the Board's applications of the laws and regulations relating to service connection for the cause of death to the facts of this case, the benefit of the doubt doctrine is not for application and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to accrued benefits is denied.

Entitlement to service connection for the cause of the Veteran's death is denied.


REMAND

The Board finds that the issue of entitlement to death pension benefits must be remanded for further evidentiary development, primarily for the purposes of obtaining outstanding financial data that is directly relevant to the appellant's claim.  

At her Board hearing, the appellant testified that she was not currently working and that she was "disabled."  She stated that she last worked in October 2009.  The most recent evidence of her financial data is indicated on VA Form 21-534, received in April 2009, when the appellant was presumed working.  The file does not contain updated evidence of the appellant's financial picture after this date, thus a remand is necessary to obtain and associate with the claims file potential Social Security Administration (SSA) records detailing the appellant's receipt of disability benefits along with any other changes in her income.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should send the appellant proper VCAA notice as to what is needed to substantiate the claim for entitlement to nonservice-connected death pension benefits.

In its letter, the RO/AMC should notify the appellant and her representative of the eligibility requirements for receipt of death pension benefits, to include income requirements.  The appellant should be afforded the opportunity to submit income and expense reports for the years 2006 to the present, and she should be made aware of the types of expenses that may reduce her countable income.  Any such records so obtained should be associated with the claims folder.  The RO/AMC should also request that the appellant provide updated information regarding her income and net worth, to include completing a VA Form 21-527, Income-Net Worth and Employment Statement.

2. The RO/AMC should request and obtain from the SSA any records accounting of any payments made to the appellant with respect to disability benefits.  Request that the SSA specify any amounts paid from 2009 onward.  If these requested records do not exist or are unavailable, or the search for them otherwise yields unsuccessful results and further attempts to obtain these records would be futile, this must be documented in the claims file and the appellant notified in accordance with 38 C.F.R. § 3.159(c)(2) and (e)(1).

3. The RO/AMC should conduct any other development as may be indicated as a consequence of the action taken in the preceding paragraph.

4. When the development has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the appellant and her representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
G. JACKSON
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



Department of Veterans Affairs


